United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1255
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Derrick T. Seals

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: August 10, 2018
                              Filed: August 27, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

      Federal inmate Derrick Seals, who is serving a statutory mandatory minimum
sentence, directly appeals after the district court1 denied his 18 U.S.C. § 3582(c)(2)

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
motion for a sentence reduction. His counsel has moved for leave to withdraw, and
has filed a brief, asserting that the district court erred by denying Seals’s motion
without conducting an evidentiary hearing.

       After careful consideration, see United States v. Long, 757 F.3d 762, 763 (8th
Cir. 2014) (noting that a legal conclusion as to whether § 3582(c)(2) authorizes a
modification is reviewed de novo, and that a discretionary decision as to whether to
grant an authorized modification is reviewed for an abuse of discretion), we conclude
that Seals could not have obtained a sentence reduction because the district court had
already imposed a statutory minimum sentence, see United States v. Peters, 524 F.3d
905, 907 (8th Cir. 2008) (per curiam) (concluding that a sentence reduction was not
authorized because the prisoner had received a statutory mandatory minimum
sentence). Consequently, no error occurred, and an evidentiary hearing could not
have made a difference.

      We thus affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-